953 F.2d 944w
22 Bankr.Ct.Dec. 1050
In the Matter of Billye M. LUCE, d/b/a L & L International,L & L Leasing, and L & L InternationalEnterprises, Debtor.Billye M. LUCE, d/b/a L & L International, L & L Leasing andL & L International Enterprises, Appellant-Cross-Appellee,v.FIRST EQUIPMENT LEASING CORPORATION, Appellee-Cross Appellant.In the Matter of Jack M. LUCE and Billye M. Luce, d/b/a L &L International and L & L Leasing, Debtors.Billye M. LUCE, d/b/a L & L International and L & L Leasing,Appellant-Cross-Appellee,v.WESTINGHOUSE CREDIT CORPORATION, Appellee-Cross-Appellant.
No. 91-1069.
United States Court of Appeals,Fifth Circuit.
Feb. 18, 1992.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE 960 F.2d 1277.